R. W. WALKER, J.
The certificate of the clerk, at tached to the transcript from the circuit court of Wilcox county, was a substantial compliance with the requirements of section 3613 of the Code ; and, as the only objection made to the transcript, was because of the insufficiency of the certificate^ the court did not err in overruling it.
[2.] ' The copy of the indictment served on the defendant, was a copy of the indictment as found by the grand jury; and that, we think, was sufficient, although the solicitor had entered a nolle-$roseqtú as to one of the counts.
[3.] If, after the court has charged the jury orally, additional charges are given in writing at the request of either party, it is certainly true that the jury are to consider the written, in connection with the oral charges, as constituting the law of the case. This was all that the court said to the jury in the present case, and we do not see how the remark conld have prejudiced the defendant.
[4-.] The last charge asked, was properly refused. If the blow was given with the intention not to kill, but to do great bodily harm, and death ensued, it by no means follows, that'.the'defendant was entitled to an acquittal. Yet the charge asked by the defendant, declares that, in • the mase supposed, it would be the duty of the jury to ¡acquit.
[5/j 'Under our code, murder, when committed by a ¡■slave, and the voluntary manslaughter of a white person by a slave, are subjected to the same punishment. — Code, 33.12. The first and second counts of the indictment in this case allege the killing of the same person, and obviously refer to the same act, charging it in different ways, so as to meet the different aspects in which it might be presented by the evidence. It is very clear that, where both counts of the indictment refer to a single transaction, and the punishment prescribed is the same in the one case as the other, a general verdict of guilty is not improper. — * *1231 Archb. Crim. Pl. 176-6. Hudson v. State, 1 Blackf. 319 ; U. States v. Pirates, 5 Wheat, 184; Mays v. State, 30 Ala. 323.
Judgment affirmed.